PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/730,053
Filing Date: 11 Oct 2017
Appellant(s): Yang et al.



__________________
Peter S. Dardi, Ph.D.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal briefs filed March 23, 2021 and April 14, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated September 24, 2020 from which the appeal is taken have been modified by the Advisory Action dated December 18, 2020 which set forth the status of all rejections in the Response to Amendment section.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  In response to the amendments and statements on the record, the rejections under 35 USC 112 from the Office Action dated September 24, 2020 were withdrawn except with regard to claims 21, 24-25, as set forth in the Advisory Action dated December 18, 2020, which are maintained.

(2) Response to Argument
In Section 1, page 5 of the Appeal Brief, Appellants argue that the rejections under 35 USC 112(b) will be addressed following resolution of the appeal. It is noted that these rejections are maintained. Regarding claim 21, the scope of the claim is unclear, since the claim depends from a cancelled claim. Regarding claims 24, and 25, it is unclear if the polymer matrix must include all of the cited polymers, copolymers and mixtures or if the individual polymers are part of a Markush group.
Britannica Academic, Encyclopædia Britannica, corrosion is the oxidation of a metal surface. The present application is directed to using stabilizers to protect metal conductive layers from damage including from atmospheric oxygen and corrosive chemicals (See Specification, page 4). The photo-stabilizers of Allemand et al. (US 20140234661) also are used to prevent oxidation of the metal (Paragraph 43). Thus, since Shinohara, the present application and Allemand are all directed to preventing oxidation/corrosion of an underlying metal, the teachings of Shinohara are at least reasonably pertinent to the problem solved in the present application. 
Appellants argue that since Shinohara is directed to coated metal sheets instead of transparent conductive films as in Allemand, that the references are not properly combined. Again, both references are directed to preventing oxidation/corrosion of an underlying metal. Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Shinohara is used as a teaching reference to teach the corrosion prevention benefits of metavanadates. 

On page 11, Appellants argue that Shinohara has nothing to do with oxygen infiltration or is only directed to the polymer layer itself inhibiting oxygen infiltration. However, as set forth above, corrosion is an oxidation of metal. Shinohara teaches that the presence of the metavanadate causes that material to be dissolved/eluted rather than the underlying metal to improve the corrosion resistance. Since corrosion occurs due to oxidation of the metal and the metavanadate is dissolved/eluted instead of the metal, it would prevent the oxygen infiltration to the metal by being acted on itself instead of the oxygen reaching the metal and causing corrosion. 
Appellants argue that Shinohara does not specifically disclose silver as a metal for the metal plate. However, as previously noted in the Advisory Action, Shinohara states that the metal for the plate is not particularly limited and discloses three very different metals including steel (this would be primarily iron based), aluminum and titanium (Page 6). Thus, one of ordinary skill in the art would conclude that the use of the metavanadate would provide corrosion protection to a variety of metals, not limited by those particularly stated. 
On page 13, Appellants again argue that Shinohara is non-analogous art. However, as stated above, since Shinohara, the present application and Allemand are all directed to preventing oxidation/corrosion of an underlying metal, the teachings of Shinohara are at least reasonably pertinent to the problem solved in the present application.
In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Further, it is noted that Allemand (Paragraph 152) teaches an optically clear adhesive layer treated with a photo-stabilizer overcoating a silver nanostructure layer.  
Appellants argue that the metal compound photo-stabilizers disclosed in Allemand are only used for silver halides and that Allemand does not suggest them for use for stabilizing silver nanowires. However, in Paragraph 43, Allemand discloses that the photo-stabilizers are used to suppress photo-induced oxidation of the silver nanowire structures and then lists the types of photo-stabilizers in Paragraphs 45-78, which include the metal compounds set forth in Paragraphs 73-74. 
Appellants argue that Allemand does not exemplify any metal compounds as photo-stabilizers. Again, the teachings of the reference are not limited to the examples.
Appellants argue that Allemand only discloses using specific metal compounds that are not that of Shinohara and that Shinohara does not disclose photo-stability. However, while Allemand discloses some metal compounds, Allemand does not limit the use to these compounds. Further, as stated above, since the compounds are used to suppress photo-induced oxidation and Shinohara discloses compounds that improve corrosion resistance (an oxidation of the metal), the compounds of Shinohara would provide oxidation suppression, which is the use of the photo-stabilizers. Further, the rejection does not explicitly state a replacement of the metals of Allemand with those of Shinohara, but provides motivation for using the metavanadate of Shinohara in a 
Appellants argue impermissible hindsight reconstruction for the combination of Allemand and Shinohara. In response to Appellants’ argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As stated above, Allemand discloses using compounds to suppress oxidation including metal compounds. Shinohara discloses metavanadates that improve corrosion resistance (suppress oxidation) of underlying metal layers. Thus, it is the Examiner's position that the rejection is not based on hindsight, but rather is based on the motivation to combine found in the references themselves.
Appellants argue that Allemand must be transparent and Shinohara does not explicitly teach transparency and thus, one of skill in the art would not look to the teachings of Shinohara. Appellants further argue that one would only find Shinohara by searching metavanadate. Again the coating of Shinohara was not bodily incorporated into Allemand, but was used as a teaching reference to teach the corrosion prevention benefits of metavanadates. Allemand already teaches the use of metal compounds 
On page 17, Appellants again argue that Allemand does not teach metal salts for photo-stabilization of the silver nanowires. However, as set forth above, Allemand teaches this use in Paragraphs 43-78. 
Appellants argue that Allemand does not teach how to identify other useful metal salts that would not cause corrosion. However, Shinohara teaches the metavanadate salt that prevents corrosion.
Appellants argue that some metal salts such as gold or platinum metal salts would be expected to corrode silver. However, first there was no part of the rejection that had either gold or platinum salts used. Further, while Appellants state that these materials would corrode silver, there is no evidence provided to show this behavior, nor would it be pertinent, since these were not used in the rejection.  
On pages 18-19, Appellants argue that the inhibition of corrosion by the metavanadate could just be due to mechanical stabilization of the polymer film. However, Shinohara specifically states that the corrosion protection is due to the elution of the metavanadate.
Appellants argue that since overcoats are not required by Allemand, that toughness would provide no benefit to Allemand. However, since the films of Allemand are used in displays such as touch screens (Paragraph 32), toughness of an overcoating layer would be a useful benefit.

On page 21 Appellants again argue impermissible hindsight and that Shinohara is non-analogous art. See the above discussion regarding that Shinohara is reasonably pertinent to the instant problem and that motivation to combine was properly set forth based on the teachings of the references themselves.
Appellants argue that the metal nanowire structure of Allemand is not fused as used in the instant Specification. However, given that Allemand teaches the metal nanostructures as interconnecting, it is unclear why Appellants characterize this structure as being different than the unitary conductive structure set forth on Page 3 of the instant Specification. 
Appellants argue that an extensive discussion of the fused structure and patent filings directed to this structure is disclosed on Page 7 of the Specification. However, the cited documents give a variety of ways in which the fused structure can be formed including reacting with a halide or a reducing agent. Thus, there is not a single method of forming the fused network disclosed and this does not define the fusing to be by a specific method.
Appellants argue that neither Allemand nor Alden et al. (US 8049333), that was incorporated by reference in Allemand, teach processing with the thermodynamic driving forces needed to result in fusing into a unitary structure. However, the rejection sets forth that Alden discloses post treatment such as heat or reducing agent may be used to lower surface resistivity to values under 100 Ohm/square (Alden Cols 21-22 
Appellants argue that the properties of claims 22 and 27 would not be met, since Shinohara includes a metal plate that would not be transparent. However, again the entire structure of Shinohara is not bodily incorporated into the film of Allemand, but rather the specific corrosion preventing metavanadate. Allemand discloses light transmission/transmissivity may be at least 92 % (Allemand Para 135) and haze may be no more than 1% (Allemand Para 136). Allemand as evidenced by Alden discloses post treatment such as heat or reducing agent may be used to lower surface resistivity to values under 100 Ohm/square (Alden Cols 21-22 Lines 56-60, Col 28 Lines 28-33, Cols 29-30 Lines 66-12). Further, since Allemand teaches that metal compounds can be used in the overcoat layers as oxidation suppressers and does not teach that his would in any way degrade the properties desired, there would be a reasonable expectation of success that using a metal compound oxidation suppresser such as a metavanadate would not change the optical properties disclosed by Allemand.  





Respectfully submitted,
/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        
Conferees:
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                          
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.